DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/279,051 filed on 10/25/21. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2009/0009128) in view of Li (US 2016/0008938).

Regarding claim 1, Okita teaches:
A motor control device (control apparatus 10) for controlling a spindle motor ([0047]: spindle of the servo motor 21) which rotationally drives a tool or workpiece in a machine tool ([0045]: machine driven by the servo motor 21), the motor control device comprising: 
band rejection filter 15) which averages torque command values or drive current values of the spindle motor and calculates averaged first load information of the spindle motor ([0045]: a band rejection filter 15 receiving as input the control signal of a torque command J, stripping the torque command J of the natural frequency component, and outputting the resultant torque command J to the servo motor 21).
	Okita doesn’t explicitly teach
	 a time constant calculation unit configured to calculate, as a time constant of the first low-pass filter, a first time constant based on a cut-off frequency according to a rotation number of the spindle driven by the spindle and in a case of the spindle rotationally driving the tool, a second time constant based on a cut-off frequency according to a value produced by multiplying a number of cutting teeth of the tool by the rotation number of the spindle.   
	However, Li teaches:	
	a time constant calculation unit (time constant changing device 22) configured to calculate, as a time constant of the filter, a first time constant based on a cut-off frequency (it is well known in the art that the formula of time constant is the inverse of 2∏fc where fc is the cutoff frequency) according to a rotation number of a spindle driven by the spindle (as shown in the figs, the time constant is calculated from current, both detected and/or commanded current; fig. 12 shows the command current provided base on speed and feedback of the spindle motor) and in a case of the spindle rotationally driving the tool (abstract: a machine tool with a motor which drives a spindle), a second time constant based (Fig. 8 shows a new time constant Tf= KT/ ΔIC, thus a second time constant) on a cut-off frequency  according to a value produced by multiplying a number of cutting teeth of the tool (Examiner’s note: cutting tooth of the tool is just information of the tool stored known as the load information. Also time constant of a system decides how fast or slow is the response of the system. Therefore, the time constant decides the speed of the system, that is the motor rotation in this case) (KT is a reference time constant and the time constant changing device 22 uses the amount of change of the amount of change of the input current command as the basis to calculate the time constant of the filter; therefore in KT we find the load of the machine as in Fig. 1 as well as the rotation, motor speed) by the rotation number of the spindle.   
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time constant calculation unit of Li into the control device of Okita in order to adjust the load disturbance. 

Regarding claim 2, Okita doesn’t explicitly teach:
wherein the time constant calculation unit is configured to calculate the first time constant so that the cut-off frequency of the first low-pass filter becomes no more than the rotation number of the spindle and the second time constant so that the cut-off frequency becomes no more than a value produced by multiplying the number of cutting teeth of the tool by the rotation number of the spindle.  
However Li teaches: 
wherein the time constant calculation unit is configured to calculate the first time constant so that the cut-off frequency of the first low-pass filter becomes no more than the rotation number of the spindle and the second time constant so that the cut-off frequency becomes no more than a value produced by multiplying the number of cutting teeth of the tool by the rotation number of the spindle (see Figs. 1, 8 and para 0060-0064.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time constant calculation unit of Li into the control device of Okita in order to adjust the load disturbance.

Regarding claim 4, Okita teaches:
(Fig. 1 Position feedback Pfb and Speed feedback Vfb).  

Regarding claim 5, Okita teaches:
The speed control device according to claim 1, wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter, or setting the second time constant as the time constant of the first low-pass filter, so that the magnitude of fluctuation of the first load information becomes smaller ([0012]: since the system teaches two different time constants, it’s obvious that the control would choose back and forth between the two time constants to provide fast or slow response of the system depending on the situation of the load).

Regarding claim 6, Okita teaches:
 	The motor control device according to claim 5, wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter,and setting the second time constant as the time 18P00195US0 (FANF-449US)24 constant of the first low-pass filter, based on the magnitude of fluctuation of the first load information ([0012]). 
 
Regarding claim 7, Okita teaches:
The motor control device according to claim 5, wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter, or setting the second time constant as the time constant of the first low-pass filter, based on an external command (Fig. 1 and ([0012]).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2009/0009128) and Li (US 2016/0008938) in view of Iwashi (US 2009/0097830).

Regarding claim 3, none of Okita, nor Li teach:
 further comprising a second low-pass filter which averages the torque command values or drive current values of the spindle motor, and calculates averaged second load information of the spindle motor, wherein the time constant of the second low-pass filter is fixed irrespective of the rotation number of the spindle, and is larger than the time constant of the first low-pass filter, and wherein the time constant of the first low-pass filter is variable according to the rotation number of the spindle.  
However, Iwashita teaches first and second low pass filter to average torque value. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second low pass filter of Iwashita into the motor control apparatus of Okita and Li in order to have a motor drive device free from major fluctuations in the estimated value of the disturbance load even when raising the response of the disturbance torque estimating means (see Iwashita [0009]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on page 5 of Remarks that the Examiner is taking position that number of cutting teeth of a tool is information that is ‘conventionally stored’ as load information. And Applicant requests that the Examiner cite a reference that discloses such a feature.
Examiner disagrees. Examiner stated specifically “cutting teeth of the tool is just information of the tool” stored known as the load information. What Examiner stated in the office action is that “storing information of the tool” is well known (conventional). The Examiner has explained in the office 

Applicant has also argued pages 5-6 of the Remark that there’s no indication in Li to teach about “a value produced by multiplying a number of cutting teeth of the tool by the rotation number of the spindle. 
Examiner disagrees. Based on the above information Examiner interprets the cutting teeth of tool as tool information. Examiner has explained that the time constant decides the speed of the system, in this case the motor rotation. The time constant KT is a reference time constant used to change the amount of change of the input current command; in other words this is for the operation of a multiplication or a multiple of the rotation number of the spindle.

Further Applicant has argued that Okita doesn’t teach switching between the first time constant and the second time constant. 
Examiner answers that the claim doesn’t state switching but “a unit configured to calculate”. Examiner has stated clearly in the office action that Okita doesn’t teach the time constant calculation unit and has brought the secondary reference of Li to teach that portion. 

Applicant has argued with respect to claim 3 page 7 of the Remarks that the Iwashi reference doesn’t suggest the features of filters being fixed or variable.
Examiner replies. The claim doesn’t state forth further the result or the direct effect of the time constant being fixed or variable according to the rotation number of the spindle. The time constant being variable is already shown in the secondary reference Li, and further this is interpreted to be a design choice depending on the system. 

Therefore, the application is not currently allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846

1/29/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846